212 F.2d 810
Theo. T. TAYLOR, Appellantv.PROVIDENCE HOSPITAL, a body corporate, and Dr. Angel E. Salazar, Appellees.
No. 11759.
United States Court of Appeals for the District of Columbia.
Argued May 21, 1954.
Decided May 27, 1954.

Appeal from the United States District Court for the District of Columbia.
Mr. Earl H. Davis, Washington, D. C., for appellant.
Mr. Richard W. Galiher, Washington, D. C., with whom Mr. William E. Stewart, Jr., Washington, D. C., was on the brief, for appellees.
Mr. Joseph A. Barry, Washington, D. C., entered an appearance for appellee Dr. Angel E. Salazar.
Before EDGERTON, WILBUR K. MILLER, and WASHINGTON, Circuit Judges.
PER CURIAM.


1
The plaintiff in a suit for alleged personal injuries appeals from a judgment for the defendants based upon a directed verdict. The District Court was clearly right.


2
Affirmed.